             CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



MICHELLE L. HA,                             Case No.:
                       Plaintiff,
                                            COMPLAINT AND
v.                                          DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION                        FCRA, 15 USC §1681e(b)
SOLUTIONS, INC.,
                 Defendant.


                                    CIVIL COMPLAINT
                                      JURY DEMAND

       NOW COMES Plaintiff Michelle L. Ha, ("Plaintiff"), by counsel, alleging

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against

Defendant, Experian Information Solutions, Inc. (“Experian” or “Defendant”)

                                     INTRODUCTION

       1.        Plaintiff’s Complaint arises from violations of the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. §1681 et seq. by Experian. Plaintiff contends Defendant failed

to follow reasonable procedures to assure maximum possible accuracy in the preparation

of Plaintiff’s consumer reports, and consequently reported inaccurate information about

Plaintiff.




                                           -1/14-
            CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 2 of 14




                                    JURISDICTION AND VENUE

       2.       This Court has federal question jurisdiction because this action arises out of

violations of federal law. 28 U.S.C. §§ 1331. Jurisdiction is also proper pursuant to 15

U.S.C. 1681p (FCRA) (permitting actions to enforce liability in an appropriate United

States District Court).

       3.       Venue in the District of Minnesota is proper pursuant to 28 U.S.C. § 1391

because Defendant regularly transacts business within this District, is otherwise subject to

personal jurisdiction in this District, and a substantial part of the events giving rise to the

claims occurred in this District.

                                          PARTIES

       4.       Plaintiff incorporates herein by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       5.       Plaintiff is a natural person who resides in Hennepin County, Minnesota.

       6.       Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. §1681a(c).

       7.       Defendant Experian is a credit reporting agency, as defined in 15 U.S.C.

§1681a(f)). On information and belief, Experian is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 USC 1681a(d), to third parties.

Experian’s principal place of business is located at 475 Anton Boulevard, Costa Mesa,

California 92626.




                                            -2/14-
            CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 3 of 14




       8.       During all time pertinent to this Complaint, Experian was authorized to

conduct business in the State of Minnesota and conducted business in Minnesota on a

routine and systematic basis.

       9.       Experian regularly engages in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer

reports, as defined in 15 USC 1681a(d), to third parties. Experian regularly furnishes

consumer reports to third parties for monetary compensation, fees and other dues, using

means and facilities of interstate commerce, and is therefore a “consumer reporting

agency,” as defined by 15 U.S.C. §1681a(f) of the FCRA.

       10.      During all time pertinent to this Complaint, all Defendants acted through

authorized agents, employees, officers, members, directors, heirs, successors, assigns,

principals, trustees, sureties, subrogees, representatives, and/or insurers.

       11.      Any violation by Defendants was not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.

                                  FACTUAL ALLEGATIONS

       12.      Plaintiff incorporates herein by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       13.      Defendant reports consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

       14.      Defendant’s credit reports generally contain the following information: (i)

Header/Identifying Information: this section generally includes the consumer’s name,

                                            -3/14-
         CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 4 of 14




current and prior addresses, date of birth, and phone numbers; (ii) Tradeline Information:

this section pertains to consumer credit history, and includes the type of credit account,

credit limit or loan amount, account balance, payment history, and status; (iii) Public

Record Information: this section typically includes public record information, such as

bankruptcy filings; and (iv) Credit Inquiries: this section lists every entity that has

accessed the consumer’s file through a “hard inquiry” (i.e., consumer-initiated activities,

such as applications for credit cards, to rent an apartment, to open a deposit account, or

for other services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

       15.    Defendant gains access to consumer information from various sources,

including furnishers who provide consumer information to Defendant, and information

Defendant independently sources itself or through third party providers/vendors or

repositories, including computerized reporting services like PACER.

       16.    The information reported by Defendant contributes to consumer

creditworthiness, including their FICO Scores, which are calculated using information

contained in Defendant’s consumer credit reports.

       17.    The majority of financial services lenders (e.g., banks, creditors, lender)

rely upon credit reports, FICO Scores and other proprietary third-party algorithms –

“scoring” models – to interpret the information in a credit report.

       18.    These algorithms use variables or “attributes” derived from the credit report

to calculate a “credit score,” which ultimately determines consumer creditworthiness.

       19.    FICO Scores factor the following: Payment history (35%); Amount of debt

(30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).

                                             -4/14-
            CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 5 of 14




       20.      Payment history refers to whether a consumer has paid his or her bills in the

past, and whether these payments have been timely, late or missed.

       21.      The more severe, recent, and frequent late payments are, the greater the

harm to the FICO Score.

       22.      In factoring the severity of delinquent payments, a FICO Score considers

how late the payment continues to be, how much is owed, how recently this occurred, and

how many delinquent accounts exist. However, once a delinquent account has been

remedied the longer the account stays current the more a consumer’s FICO Score should

increase.

       23.      Defendant obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of her consumer credit report, as well as

the individual account tradelines.

       24.      Defendant had notice of Plaintiff’s bankruptcy discharge through

independent collection of consumer information as well as from information furnished by

tradeline furnishers. Defendant reported Plaintiff’s bankruptcy filing and/or discharge in

the public record section of their credit reports, as well as in individual account

tradelines.

       25.      Defendant is well aware that the effect of a discharge Order in a Chapter 7

Bankruptcy is to discharge all statutorily dischargeable debts other than those that have

been reaffirmed in a reaffirmation agreement or successfully challenged in an adversary

proceeding.



                                            -5/14-
          CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 6 of 14




         26.   Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources

Defendant obtains the bankruptcy case information, as well as from information provided

to Defendant from furnishers of account/tradeline information.

         27.   Rather than following reasonable procedures to assure maximum possible

accuracy, Defendant report information regarding pre-bankruptcy debts even if that

information    ignores     or   contradicts    information   provided   by       furnishers   of

account/tradeline information or information contained in public court records that

Defendant has obtained through its independent efforts, or could easily obtain through

reasonably available public records.

         28.   Experian is on continued notice of its inadequate post-bankruptcy reporting

procedures, including inaccurate balances, and account and payment statuses, through the

thousands of lawsuits and FTC and Consumer Financial Protection Bureau complaints

filed against it for its inaccurate reporting following a Chapter 7 discharge.

         29.   Plaintiff filed for Chapter 7 Bankruptcy on November 21, 2019 in the

United States Bankruptcy Court for the District of Minnesota (Minneapolis), case no. 19-

43552.

         30.   There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “nondischargeable” pursuant to 11 U.S.C. § 523 et seq.

There were also no requests for relief from the “automatic stay” codified at 11 U.S.C.

§362 et seq. while the Plaintiff’s Bankruptcy was pending to pursue the Plaintiff on any

personal liability for listed debts.

                                              -6/14-
         CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 7 of 14




       31.       Accordingly, Plaintiff received an Order of Discharge, discharging her

personal liability on the dischargeable debts on February 19, 2020.

       32.       Upon information and belief following Plaintiff’s Chapter 7 Bankruptcy,

Defendant prepared one or more credit reports concerning Plaintiff. Defendant reported

Plaintiff’s Chapter 7 Bankruptcy case information, including the case number, court,

filing date, and discharge.

       33.       Defendant also reported Plaintiff’s credit history, including names of credit

accounts, account numbers, account types, responsibility for the account (i.e., individual

or joint accounts), the date the accounts were opened, status, and the date of the last

status update.

       34.       For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including

collection accounts, Defendant is generally required to report the status of these debts as

discharged through bankruptcy, unless the furnishers provide information showing that a

debt was excludable from discharge.

       35.       Nevertheless, Defendant continued to report one or more accounts

inaccurately, , instead of accurately reporting the status of this pre-petition debt as

included in or discharged in Chapter 7 Bankruptcy with a $0 balance.

       36.       Experian was reporting Plaintiff’s Affirm, Inc. account (“Affirm Account

1”) account no. XXXXXXX13SZ opened in September 2019, inaccurately.

       37.       Experian reported the Affirm Account 1 as “open” with a “recent balance”

of $130 “as of Apr 2020.” The Affirm Account 1 was included in Plaintiff’s bankruptcy

and discharged on February 19, 2020.

                                             -7/14-
         CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 8 of 14




       38.    Experian was reporting Plaintiff’s Affirm, Inc. account (“Affirm Account

2”) no. XXXXXXXJM9E opened in September 2019, inaccurately.

       39.    Experian reported the Affirm Account 2 as open” with a “recent balance”

of $96 “as of Apr 2020.” The Affirm Account 2 was included in Plaintiff’s bankruptcy

and discharged on February 19, 2020.

       40.    Experian reported Affirm Account 1 and Affirm Account 2 as open with a

balance during Plaintiff’s bankruptcy stay.

       41.    Experian did not report that Affirm Accounts 1 and 2 had been discharged

in bankruptcy despite reporting the bankruptcy filing in the public records section and

reporting other unsecured pre-bankruptcy accounts as “Discharged through Bankruptcy

Chapter 7”.

       42.    Notably, the other national consumer reporting agencies Equifax and Trans

Union did not inaccurately report the Affirm Accounts 1 and 2 like Experian.

       43.    Upon information and belief, Experian also had notice of Affirm, Inc.’s

unreliable procedures to properly update the reporting of pre-Chapter 7 debt upon

discharge of a bankruptcy, and may therefore have reported information contradicted by

Experian’s own records and knowledge of Plaintiff’s bankruptcy discharge in

unreasonable reliance on a furnisher.

       44.    Experian is inaccurately reporting that Plaintiff has open balances that she

does not actually have, thereby damaging her credit scores. Experian’s reporting of a

balance Plaintiff does not owe is negative and damages her credit utilization, scores, and

credit worthiness.

                                          -8/14-
         CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 9 of 14




       45.    Defendant inaccurately report the status of these debts, even though the

debts are in fact discharged, Plaintiff is no longer personally liable for the debts, and

Defendant has actual knowledge Plaintiff filed for and received a Chapter 7 Bankruptcy

discharge.

       46.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm.          Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration, shock,

embarrassment, and anxiety.

       47.    Upon information and belief, Plaintiff applied for and was denied credit

cards with more than one creditor due to Defendant’s inaccurate reporting which was

published to these creditors in their review of Plaintiff’s application.

                                           COUNT I
                         Violations of the FCRA, 15 U.S.C. § 1681e(b)

       48.    Plaintiff incorporates herein by reference all of the above paragraphs of this

Complaint as though fully set forth herein at length.

       49.    The United States Congress has found that the banking system is dependent

upon fair and accurate credit reporting. Inaccurate credit reports directly impair the

efficiency of the banking system, and unfair credit reporting methods undermine the

public confidence, which is essential to the continual functioning of the banking system.

       50.    Congress enacted the FCRA to ensure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy.



                                           -9/14-
        CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 10 of 14




       51.    The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's right to

privacy because consumer reporting agencies have assumed such a vital role in

assembling and evaluating consumer credit and other consumer information.

       52.    The FCRA requires credit reporting agencies, like Defendant, to “follow

reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

       53.    Defendant negligently and/or willfully violated 15 U.S.C. § 1681e(b) by

failing to use reasonable procedures to assure maximum possible accuracy of information

pertaining to discharged debts that arose prior to and were included in the consumer’s

bankruptcy.

       54.    Consequently, Defendant routinely report inaccurate, and materially

misleading information about Plaintiff, without verifying the accuracy of this

information, or updating this information as required by § 1681(e)(b) when Defendant

possesses information inconsistent with the reported information, and possesses

information establishing that the reported information is in fact inaccurate.

       55.    Defendant knew or should have known of its obligations under the FCRA,

especially pertaining to discharged debts. These obligations are well established by the

plain language of the FCRA, in promulgations of the Federal Trade Commission, well-

established case law, and in prior cases involving Defendant from which Defendant is on

notice of their unreasonable procedures.



                                           -10/14-
        CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 11 of 14




       56.    Defendant has obtained or has available substantial written materials that

apprised Defendant of duties and obligations mandated by the FCRA, including where

consumers file for Chapter 7 Bankruptcy.

       57.    Defendant is well aware that the effect of a discharge Order in a no asset

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than those

that have been reaffirmed in a reaffirmation agreement or successfully challenged in an

adversary proceeding.

       58.    Defendant regularly conducts voluntary public records searches with the

intention of including bankruptcy information on the credit reports it sells to other parties.

       59.    Defendant voluntarily conducted public records searches and obtained

information about Plaintiff’s bankruptcy filing and bankruptcy discharge to report this

information in its consumer credit reports.

       60.    The diligence Defendant exercises in recording consumer bankruptcy

filings is not replicated in Defendants’ reporting of the effect of the bankruptcy upon

consumer debts, including the bankruptcy discharge.

       61.    Despite knowledge of these legal obligations, Defendant acted willfully in

consciously breaching known duties and deprived Plaintiff of her rights under the FCRA.

       62.    Defendant violated 15 U.S.C. § 1681e(b) by failing to use reasonable

procedures to ensure maximum possible accuracy of Plaintiff’s consumer disclosure.

       63.    Defendant possesses information from which Defendant should know the

reported information is inaccurate, as Defendant includes the date the consumer filed



                                           -11/14-
        CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 12 of 14




bankruptcy, whether the consumer obtained a bankruptcy discharge, as well as the date

the inaccurate tradeline account/debt arose or was otherwise opened by the consumer.

       64.     Defendant is also on notice from other account tradelines reported by

Defendant that indicate those accounts were included in/discharged in bankruptcy.

       65.     Defendant is well aware that discharged debts should not be reported as

late, past due, or with an outstanding balance after the debt is discharged.

       66.     In this case, the inaccurately reported debts pertain to Chicago Ave Garage

FCU debts that Defendant knew are several months old, and which predated Plaintiff’s

Chapter 7 Bankruptcy.

       67.     Alternatively, Defendant was negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

       68.     Defendant’s inaccurate and negative reporting damaged Plaintiff’s

creditworthiness, as Defendant reports the existence of late payments after the filing of

the petition on accounts that were included in Plaintiff’s Chapter 7 bankruptcy.

       69.     Defendant is a direct and proximate cause, as well as a substantial factor in

causing actual damages and harm to Plaintiff, including, but not limited to, credit denials,

embarrassment, anguish, and emotional and mental pain.

       70.     Defendant is therefore liable for actual and statutory damages, punitive

damages, attorneys’ fees, costs, as well as other such relief permitted by 15 U.S.C. §

1681 et seq.

       71.     Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm.         Plaintiff also suffers

                                          -12/14-
        CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 13 of 14




interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration, shock,

embarrassment, and anxiety.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment against Defendant for the following:

Fair Credit Reporting Act Violations

      (a)    An award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1) or

             1681o(a)(1);

      (b)    An award of statutory damages pursuant to 15 U.S.C. §§ 1681n(a)(1) and

             1681o(a)(1);

      (c)    An award of punitive damages, as allowed by the Court pursuant to 15

             U.S.C. § 1681n(a)(2),

      (d)    Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1681n(a)(3)

             and § 1681o(a)(2); and

      (e)    Such other and further relief as this Honorable Court may deem just and

             proper, including any applicable pre-judgment and post-judgment interest,

             and/or declaratory relief.

                                     JURY DEMAND

      Plaintiff hereby demands jury trial on all issues so triable.

      RESPECTFULLY SUBMITTED this 10th day of December 2020,



                                          -13/14-
CASE 0:20-cv-02513-JRT-DTS Doc. 1 Filed 12/10/20 Page 14 of 14




                            By: /s/Jenna Dakroub
                            Jenna Dakroub
                            Bar Number: 0401650
                            Attorney for Plaintiff Michelle L. Ha
                            Price Law Group, APC
                            8245 N. 85th Way
                            Scottsdale, AZ 85258
                            E: jenna@pricelawgroup.com
                            T: (818) 600-5513
                            F: (818) 600-5413




                           -14/14-
